DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 4/25/22, which is entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Applicant’s arguments and amendments, see page 5, filed 4/25/22, with respect to an objection to the drawings have been fully considered and are persuasive.  The objection of 3/29/22 has been withdrawn. 

Specification
Applicant’s arguments and amendments, see page 5, filed 4/25/22, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 3/29/22 has been withdrawn.

Claim Objections
Applicant’s arguments and amendments, see page 5, filed 4/25/22, with respect to an objection to claim 17 have been fully considered and are persuasive.  The objection of 3/29/22 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liebherr (DE 202007002768 U1 English machine translation) (hereinafter “Lieberr”) in view of Weast et al. (US 9,676,250 B2) (hereinafter “Weast”), further in view of Mariaux et al. (US 5,647,793) (hereinafter “Mariaux”). Each of the references is in the applicant’s field of endeavor, a vehicle air-conditioning system. These three references, when considered together, teach all of the elements recited in claims 17 and 19 – 21 of this application.
Regarding Claim 17, Liebherr discloses a vehicle air-conditioning system (ventilation system of cabin 1, including air conditioning system 2 and associated structures and equipment in Fig. 1) for ventilating a vehicle interior (1, Fig. 1), comprising: a fan for propelling fresh air or recirculated air (paragraph [0008], “a high-performance fan or plurality of individual fans”); a filter device for filtering and purifying at least the fresh air (paragraph [0012], “coupled with a filter device”); an interior ventilation device (air conditioning system 2 is an interior ventilation device), and an air quality sensor for measuring at least one of a particle density of particulate pollution, germ levels, ozone, CO2, nitrogen oxides, and an oxygen content (CO2 sensor, paragraph. [0014]); wherein the interior ventilation device has a final control element (pressure control valve 4) that is controllable in an open and/or a closed-loop manner (paragraph [0025]) the final control element is controllable via which a flow resistance of the interior ventilation device can be influenced (pressure control valve 4 controls cabin pressure, para. [0025]); and wherein the vehicle air-conditioning system: sets an air quality mode at least temporarily in which fresh air and/or recirculated air is supplied to the vehicle interior (para. [0014]); controls an interior pressure in the vehicle interior in an open and/or a closed loop manner by operating the final control element (para. [0025]), disposed downstream of the vehicle interior in a flow path of the interior ventilation device (para. [0025], opening/closing of valve 4 downstream of the vehicle interior, Fig. 1) configured to conduct air out of the vehicle interior, to vary a flow resistance of the interior ventilation device (para. [0025]); achieves an overpressure in the vehicle interior that exceeds an ambient pressure, independently of a supply of the fresh air (overpressure exceeds exterior air pressure, para. [0005]), by operating the final control element to vary the flow resistance of the interior ventilation device (para. [0025]); and conducts air out of the vehicle interior while keeping the interior pressure greater than the ambient pressure outside the vehicle interior (para. [0009], see also altitude-based pressure differences in paragraphs [0002] and [0005]). 
Liebherr does not explicitly disclose the ventilation device including a ventilation duct leading from the vehicle interior to vehicle surroundings, for conducting air out of the vehicle interior; the air quality sensor is for measuring outside air as an outside air quality; the final control element is within the ventilation duct leading from the vehicle interior to vehicle surroundings; the final control element is controllable using the outside air quality; the final control element is within the ventilation duct leading from the vehicle interior to vehicle surroundings.
Weast teaches the air quality sensor (120, 140) is for measuring outside air as an outside air quality (col. 3 line 62 – col. 4 line 2); the final control element is controllable using the outside air quality (col. 6 lines 33 – 39). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liebherr by adding the outside air quality sensor as taught by Weast in order to help ensure that air introduced to the vehicle cabin is not of poor quality or high CO2 content, since ventilating air with high CO2 concentrations is counterintuitive to the design of the ventilation system. Weast does not explicitly teach the final control element is within the ventilation duct leading from the vehicle interior to vehicle surroundings; the ventilation device including a ventilation duct leading from the vehicle interior to vehicle surroundings, for conducting air out of the vehicle interior; and the final control element is within the ventilation duct leading from the vehicle interior to vehicle surroundings.
Mariaux teaches the final control element (7) is within the ventilation duct (4) leading from the vehicle interior to vehicle surroundings (see annotated Figs. 1 and 2 below, the capitalized annotations denoting claim limitations); the ventilation device including a ventilation duct (4) leading from the vehicle interior to vehicle surroundings (annotated Fig. 2), for conducting air out of the vehicle interior (annotated Fig. 1); and the final control element (7) is within the ventilation duct (4) leading from the vehicle interior to vehicle surroundings (Figs. 1 and 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liebherr by adding the final control element is within a ventilation duct leading from the vehicle interior to exterior in order to specify the structure that enables the airflow from interior to exterior since Liebherr is silent as to how that is performed since its drawings are more schematic than realistic, and the drawings of Mariaux are more realistic. 

    PNG
    media_image1.png
    307
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    371
    767
    media_image2.png
    Greyscale

Regarding claim 19, Liebherr as modified by Weast and Mariaux as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 19 of this application further discloses the air quality mode is started and stopped automatically. Liebherr as modified by Mariaux does not explicitly disclose this additional limitation.
Weast teaches the air quality mode is started and stopped automatically (col. 4 lines 17 – 22). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liebherr by adding that the air quality mode is started and stopped automatically as taught by Weast in order to prevent driver distractions by having to set a mode manually, since Liebherr does not explicitly say whether the mode is set manually or automatically. 
Regarding claim 20, Liebherr as modified by Weast and Mariaux as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 20 of this application further discloses the air quality mode is started and stopped automatically depending on an outside air quality and wherein the outside air quality is measured by the air quality sensor and/or determined from a measurement value of a weather station and/or from a weather forecast.
Weast further teaches the air quality mode is started and stopped automatically depending on an outside air quality and wherein the outside air quality is measured by the air quality sensor (120, col. 4 lines 17 – 22) and/or determined from a measurement value of a weather station and/or from a weather forecast. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liebherr by adding the automatic start and stop depending on outside air quality as taught by Weast in order to permit a system response to adverse air quality conditions outside of the vehicle and automatically adjust the ventilation system without presenting a distraction to a user.
Regarding claim 21, Liebherr further discloses a pressure sensor (3) that measures the interior pressure in the vehicle interior (para. [0025]).

Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new claim limitations are taught by the Mariaux reference, as more fully set forth in paragraph 12 and the annotated figures above. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762    

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762